Title: To John Adams from Robert Montgomery, 20 July 1789
From: Montgomery, Robert
To: Adams, John



Sir
Alicante 20 July 1789.

The honour I had of an Acquaintance with your Excellency Shortly after your arrival at the Court of Versailles; and some friendly letters you was pleased to write me after my return to Alicante, together with my affection for the United States to which you have rendered so many Signal Services, Impel me to take the liberty of addressing you at this time with my Sincerest Congratulations on your being Ellected Vice President; accept Sir or my warmest wishes for your wellfare and happiness, and may that Success and Prosperity which has so much distinguished your Character continue to attend you thro’ a long and useful Life.
As by a long residence here as a Merchant I have acquired a tolerable knowledg of the Language and manners of the People, and the Interests of this Countrey with respect to Ours and of Ours with respect to this; I may be able occatonally to give such Informations on those points as your Station of Second Legislator of our Countrey may require for your goverment in framing any laws respecting our commerce with Spain, in which should you think I can be any way useful I Shall be highly honoured by recieving any of your Commands
As Madrid is at so great a distance from every part of the Coast of Spain; a person who Resides there cannot be of Such immediate service to our Vessels and the Active part of our commerce as may often be required, which will I Suppose make it Necessary to follow the Example of other Nations, and appoint Consuls in the Principal Ports, whose business it will be to attend to those matters in perticular, and give such advices to Congress as may be prudent and useful in that Line, and as I have by approbation of the Honorable Mr Jay and Mr. Carmichael continued to do the office of Consul ever Since the Independance, I hope you will do me the honour to confirm me in it, and you may depend on my utmost Exertions to be useful and Give every Satisfaction to the United  States, with honour to your recommendation, being with the greatest Respect and Veneration / Dear Sir / Your Excellency’s Obedient and affectionate / Humble Servant
Robt Montgomery